[Letterhead of] EUROPEAN INVESTMENT BANK VIA FACSIMILE AND EDGAR U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 European Investment Bank Registration Statement Pursuant to Schedule B (Registration Number 333-177074) Acceleration Request Ladies and Gentlemen: Pursuant to Rule 461 under the Securities Act of 1933, as amended, the European Investment Bank (the “Registrant”) hereby requests that the U.S. Securities and Exchange Commission accelerate the effective date of the above-referenced Registration Statement to 12:00 p.m. on November 21, 2011, or as soon as practicable thereafter. Very truly yours, EUROPEAN INVESTMENT BANK By: /s/Bertrand de Mazières Name: Bertrand de Mazières Title: Director General Finance Directorate By: /s/Eila Kreivi Name: Eila Kreivi Title: Director Capital Markets Department Finance Directorate
